Citation Nr: 1528962	
Decision Date: 07/07/15    Archive Date: 07/15/15

DOCKET NO.  13-29 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

3.  Entitlement to an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 1998 to August 2003.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO) that, inter alia, granted service connection for PTSD and assigned a 30 percent rating and denied service connection for a low back disability and residuals of TBI.  (The May 2009 rating decision also denied service connection for vision problems and declined to reopen claims for tinnitus and a left leg disability.  However, the Veteran did not initiate an appeal with respect to those issues, and they are not before the Board.)

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon review of the record, the Board finds that additional development is necessary with respect to the three claims on appeal.

First, the Veteran has asserted that he was in a helicopter crash in May or June 2003, while deployed to Iraq.  The alleged crash is the basis for the Veteran's TBI claim and is claimed to have contributed to the claimed low back disability and to the severity of his service-connected PTSD.  The Veteran's service treatment records (STRs) do not indicate any treatment for injuries sustained in a helicopter crash; therefore, they are not sufficient to corroborate his account of the crash.  The Veteran's personnel file was requested in August 2014 through a PIES request.  The November 2014 PIES response indicated that no file was available through that source and directed the RO to submit a request to another location.  There is no indication that the follow-up request was sent, nor does there appear to be a formal finding (with appropriate notification to the Veteran) of the unavailability of his personnel file.  Furthermore, there were no attempts to corroborate the Veteran's account of a helicopter crash (an event likely to have been documented) through other sources.  As the confirmation of this alleged in-service event is critical to the adjudication of the claims on appeal, remand is required for exhaustive development to attempt to corroborate the reported incident.

Second, the most recent treatment records in the Veteran's claims file date from August 2008.  The records available suggest that the Veteran receives on-going treatment for PTSD.  Therefore, there are potentially nearly seven years of outstanding treatment records, and the record does not reflect any attempt to secure them.  Records of treatment for a service-connected disability are clearly pertinent (and may be critical) evidence in a claim for increase, and must be obtained on remand (if available).  

As regards the service connection claims on appeal, the Board notes that treatment records in the file indicate that the Veteran has received evaluation for low back pain and TBI, but that no diagnosis had yet been provided.  (See, e.g., August 2008 TBI evaluation (noting uncertain findings) and August 2008 lumbar spine x-rays (noting unremarkable study)).  A diagnosed disability is an essential element of any service connection claim, and the Veteran has not yet established that he has a diagnosed low back disability or residuals of TBI.  Updated treatment records may reflect such diagnoses and are, therefore, clearly pertinent/critical evidence that must be obtained on remand (if available).

Finally, the Board notes that the Veteran has not received examinations for his claimed TBI and low back disabilities, and that his last PTSD examination was in April 2009.  As regards his PTSD examination, while the passage of time alone is not sufficient to require a new examination, in light of the Veteran's assertion of "increased symptomatology" (see February 2015 "Appellant's Brief"), and the likelihood that additional (relevant) evidence will be obtained on remand, the Board finds that a new examination to determine the current severity of the Veteran's service-connected PTSD is warranted.

As regards the claimed low back disability, in the August 2013 Statement of the Case, the RO stated that the Veteran failed to report for a scheduled February 2012 VA back examination without good cause.  It appears that the Veteran cancelled the scheduled February 2012 VA back examination using an automated system.  The RO was unable to contact the Veteran to reschedule at that time because his voice mailbox was full.  The Board notes that the Veteran had to cancel/reschedule his April 2009 VA PTSD examination (which he did attend) due to last-minute work conflicts (which the Board finds reasonable, given the Veteran's profession).  In light of the evidence of record indicating that (a) the Veteran cancelled the examination (i.e., he did not simply fail to appear), (b) he has previously cancelled examinations due to work requirements (i.e., for good cause), and (c) the RO did not successfully contact the Veteran to offer a rescheduled examination, the Board cannot conclude that the Veteran failed to appear without good cause.  As it appears that the Veteran would still like the opportunity to appear for examination (see, e.g., July 2014 Statement of Representative in Appeals Case), remand is required to schedule such examination.

As regards the Veteran's claim for TBI, if the development discussed above confirms that the Veteran was involved in a helicopter crash (or other event in which head trauma was incurred, such as explosions or blows to the head), an examination would be warranted for that disability.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for exhaustive development to obtain any service personnel (and other official) records pertaining to a May or June 2003 helicopter crash in Iraq, in which the Veteran was involved (including records of any medical treatment received as a result of such incident).  All facilities where such records may be stored should be searched.  If any such records have been lost or destroyed (or did not exist), it should be so certified.  The scope of the search must be noted in the record.

2.  Ask the Veteran to identify all providers of evaluation or treatment he has received for the disabilities at issue and to provide all authorizations necessary for VA to obtain any private records of such evaluations and treatment.  Secure for the record copies of complete clinical records of the evaluations and treatment from all providers identified, to specifically include all VA records that are not already associated with the record.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, notify the Veteran and remind him that ultimately it is his responsibility to ensure that private treatment records are received.

3.  After the record is determined to be complete, arrange for the Veteran to be examined by an appropriate psychiatrist or psychologist to determine the current severity of his service-connected PTSD.  The Veteran's record must be reviewed by the examiner in conjunction with the examination.  The examiner should identify each symptom of PTSD found, noting its frequency and severity.  The examiner must specifically address the associated functional limitations and resulting expected impact on social and occupational functioning.

The examiner must explain the rationale for all opinions.

4.  Also, schedule the Veteran for a VA examination before an appropriate medical examiner with orthopedic expertise to determine the nature and etiology of the Veteran's claimed back disability.  As to each diagnosed back disorder, the examiner should provide an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any back-related pathology diagnosed in the course of the examination is in any way related to the Veteran's active military service (to specifically include the documented January 1999 lifting injury and (if confirmed) the helicopter crash).  All indicated testing should be conducted.  The Veteran's claims folder, including a copy of this Remand, should be available to and reviewed in conjunction with the examination. 

The examiner must provide a thorough rationale for all opinions requested.  If any opinion requested cannot be provided, s/he must thoroughly explain the reasons therefor.  The examiner should take into consideration that the Veteran is competent to report in-service and post-service symptoms.

4.  Thereafter, undertake any additional development suggested by the results of the development requested above (to include VA examination for TBI, if indicated) and readjudicate the Veteran's claims.  If any remain denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




